Citation Nr: 1502952	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-07 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 5, 1969 to September 23, 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's new and material evidence claim for entitlement to service connection for a nervous condition.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2013.  A transcript of that hearing has been obtained and is included in the Veteran's claims file for the Board's review and consideration. 

In May 2014, the Board reopened and remanded the Veteran's new and material claim.  The Board reclassified the issue remaining on appeal as one for service connection for an acquired psychiatric disorder, to include PTSD.  The Board remanded this remaining issue for further development.  The requested development was completed, and the Veteran's appeal has been returned to the Board for adjudication. 


FINDING OF FACT

It is at least as likely as not that the Veteran's PTSD with a panic disorder is attributable to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD with a panic disorder have been met.  38 U.S.C.A. §§ 1110 , 1154, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

As will be further discussed below, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000)) on this claim is rendered moot by this fully favorable decision.  38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the claim on appeal.

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD, that has resulted from his period of active service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability; credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  If the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014); 38 U.S.C.A. § 1154 (West 2002).

At the Veteran's May 2013 hearing, he testified that, during training, he was bullied, had a nervous breakdown during swim training, and knew a fellow serviceman who had committed suicide.  The Board acknowledges that the Veteran's service treatment records show no psychiatric abnormalities on entrance examination in March 1969 and that he had similarly denied nervous trouble of any sort on a March 1969 Report of Medical History.  Further, there is no evidence of treatment for any psychiatric complaints noted in his service treatment records.  

However, the Veteran's service records do include an Aptitude Board Report from September 1969 recommending the Veteran for discharge from service prior to completion of recruit training.  The reason stated is "unsuitability" because of a condition that existed prior to entry into naval service and had not been aggravated by service.  An accompanying description of the Veteran's service indicates that the Veteran was admitted to the Recruit Evaluation Unit early in training when he reported that he had bad nerves.  Later, during a swimming exercise, the Veteran "broke down completely and was markedly tearful."  Thus, he was found to be an emotional liability and recommended for discharge before he developed a "serious psychiatric problem." 

The Veteran was afforded a VA examination in November 2014.  The VA psychiatrist confirmed that the Veteran was diagnosed with PTSD and a panic disorder.  The examining psychiatrist also indicated that the Veteran's current mental status examination was consistent with that finding.  The examiner found that "it does appear more likely than not that this man's [the Veteran's] experience in the Navy did produce these psychiatric symptoms."  The examiner also stated that "it does appear that PTSD would be the primary diagnosis and the PTSD symptoms are related to the stressors he experienced in the Navy which were minimal but were apparently enough to be considered consistent with the places, types and circumstances of his service.  Those stressors seem to be adequate to support the diagnosis of PTSD and they were due to his fear of harm being done to him or to his mates in the Navy."  

The Board finds the opinions of the VA examiner to be highly probative, as they are based on a review of the claims file and an in-person evaluation of the Veteran.  Additionally, the Board considers the Veteran to be a credible historian as to the events experienced in service.  Based on the above, the Board finds that a preponderance of the evidence indicates that the Veteran's PTSD with a panic disorder is at least as likely as not attributable to his active service.  His claim of entitlement to service connection for PTSD with a panic disorder is thus granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD with a panic disorder is granted. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


